      Case 1:21-cv-00378 Document 1 Filed 02/05/21 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No.: _______________________
 BLUEBERRY HILL HOME OWNERS, INC.,

          Plaintiff,

 v.

 AMERICAN FAMILY MUTUAL INSURANCE COMPANY, a
 corporation,

          Defendant.

                           DEFENDANT’S NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that Defendant American Family Mutual Insurance Company

(“American Family”), by and through its counsel, Sandy Eloranto and Lily E. Nierenberg, of

Sutton | Booker | P.C., and pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ. P. 81(c), and

D.C.Colo.LCivR 81.1, hereby submits this Notice of Removal as follows:

         1.      On or about November 7, 2020, Plaintiff filed its Complaint with Jury Demand in

Jefferson County District Court, Colorado, which was assigned Case No. 2020CV31352. The

Complaint seeks recovery of damages from American Family based on allegations of breach of

contract and statutory relief under C.R.S. §§ 10-3-1115 and -1116. See generally Exhibit A.

         2.      Any civil action brought in a state court of which the district courts of the United

States have original jurisdiction may be removed by the defendant to the district court of the United

States for the district and division embracing the place where such action is pending. 28 U.S.C. §

1441(a). The district courts of the United States have original jurisdiction over all actions between
   Case 1:21-cv-00378 Document 1 Filed 02/05/21 USDC Colorado Page 2 of 4




the citizens of different states when the amount in controversy exceeds $75,000. 28 U.S.C. §

1332(a)(1).

       3.      Defendant American Family is a citizen of the state of Wisconsin. Exhibit B.

Plaintiff is a citizen of the State of Colorado. See Exhibit C.

       4.      In its District Court Civil Case Cover Sheet, Plaintiff states it seeks more than

$100,000 in damages. Exhibit D; see also Paros Properties, LLC v. Colorado Cas. Ins. Co., 835

F.3d 1264, 1272 (10th Cir. 2016) (“There is no ambiguity in the [Civil Case] cover sheet.”).

       5.      Therefore, as the diversity of citizenship and amount in controversy requirements

have been met, this Court has original jurisdiction of this matter. Accordingly, Plaintiff’s action is

properly removable to this Court pursuant to 28 U.S.C. §§ 1332(a)(1) and 1441(a).

       6.      Removal is timely. American Family was served with Plaintiff’s Complaint on

January 8, 2021. Exhibit E. Thus, American Family’s Notice of Removal is due February 8,

2021. 28 U.S.C. §1446(b)(1); Fed. R. Civ. P. 6.

       7.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders that

were served on Defendant are attached as follows:

       Exhibit A       Complaint with Jury Demand with Exhibit A;

       Exhibit D       Civil Case Cover Sheet;

       Exhibit E       Summons (not filed);

       Exhibit F       Civil Procedure Order

       Exhibit G       Delay Prevention Order

       Exhibit H       Return of Service;




                                                  2
   Case 1:21-cv-00378 Document 1 Filed 02/05/21 USDC Colorado Page 3 of 4




       Exhibit I         Defendant’s Motion for Extension of Time to Respond to Plaintiff’s

Complaint and Proposed Order;

       Exhibit J         Order Granting Defendant’s Motion for Extension of Time to Respond to

Plaintiff’s Complaint.

       8.      A printout of the register of actions is attached as Exhibit K.

       9.     Undersigned counsel will promptly file a Notice of Intent to Remove with the

District Court for the County of Jefferson. See Exhibit L.

       WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. §§ 1332 and 1441,

Defendant, American Family Mutual Insurance Company respectfully requests that this case be

removed from the District Court for the County of Jefferson, that this Court take jurisdiction of

and enter such further orders as may be necessary and proper for the continuation of this action,

and that the Defendant be afforded such further relief as this Court deems just and appropriate.

       Respectfully submitted this 5th day of February, 2021.



                                             /s/ Lily E. Nierenberg
                                             Sandy Eloranto
                                             Lily E. Nierenberg
                                             Sutton | Booker P.C.
                                             4949 S. Syracuse, Suite 500
                                             Denver, Colorado 80237
                                             Telephone: 303-730-6204
                                             Facsimile: 303-730-6208
                                             E-Mail: seloranto@suttonbooker.com
                                                      lnierenberg@suttonbooker.com
                                             Attorneys for Defendant,
                                             American Family Mutual Insurance Company




                                                 3
   Case 1:21-cv-00378 Document 1 Filed 02/05/21 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2021, I electronically filed a true and

correct copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court

using the CM/ECF system which will send notification of such filing to the following:


       Christopher N. Mammel
       Merlin Law Group, P.A.
       1001 17th St., Ste. 1150
       Denver, CO 80202

                                     /s/ Sarah E. Anderson
                                     A duly signed original is on file at
                                     Sutton | Booker | P.C.




                                                4
